Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  Rehearing No. 591                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  2 November 2012                                                                                       Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
  142842(88)                                                                                         Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices



  KENNETH ADMIRE,
      Plaintiff-Appellee,
                                                                     SC: 142842
  v                                                                  COA: 289080
                                                                     Ingham CC: 07-001752-NF
  AUTO-OWNERS INSURANCE COMPANY,
        Defendant-Appellant.
  ______________________________/

        On order of the Court, the motion for rehearing is considered, and it is DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                     July 29, 2013
                                                                                Clerk